Citation Nr: 0706127	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  95-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  The appellant, the veteran's spouse, was 
appointed as the veteran's legal custodian in September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In that 
decision, the RO effectuated a September 1993 Board decision 
that granted service connection for PTSD.  The RO assigned a 
30 percent disability rating from May 3, 1984.

In May 1998, the Board remanded the case to the RO for 
additional development.  In August 2003, the appellant and 
the veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board remanded the case again 
in April 2004 for additional development.  All requested 
development has been accomplished, and the case is once again 
before the Board for review. 


FINDING OF FACT

The veteran's PTSD has rendered him unemployable since the 
initial grant of service connection. 

CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.16(c), 4.125-4.132 (2006), 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran was diagnosed with PTSD 
based on his combat experience while serving in the Republic 
of Vietnam.  Indeed, the veteran was awarded the Combat 
Infantry Badge and the Purple Heart Medal for his courageous 
service.  After service, the Board granted service connection 
for PTSD.  The RO assigned an initial 30 percent disability 
rating, effective May 3, 1984.  The appellant appealed that 
decision with respect to the 30 percent disability rating.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the appellant's claim arises from her disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

At the time the appellant's original claim was filed, PTSD 
was evaluated using criteria from the general rating formula 
for psychoneurotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Under this formula, a 100 
percent disability rating was assigned: (1) where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, (2) where there existed totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the individual was demonstrably unable to obtain or 
retain employment.  Id.  Each of the above three criteria 
provided an independent basis for granting a 100 percent 
schedular evaluation for PTSD.  See Johnson v. Brown, 7 Vet. 
App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  The Board is generally required to 
evaluate the appellant's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations when such criteria change during the course of an 
appeal.  As will be discussed below, however, since the Board 
finds that the veteran's PTSD warrants a 100 percent 
evaluation under the former criteria since the initial grant 
of service connection, a discussion concerning the 
application of the new criteria is not necessary.  See 
VAOPGCPREC 3-00 (stating that the Board can apply the prior 
regulation to rate the veteran's disability for periods both 
preceding and subsequent to the effective date of the 
regulatory change if more favorable to the veteran's pending 
claim).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

After carefully reviewing the record, the Board finds that 
the evidence supports a 100 percent disability rating for the 
veteran's PTSD since the initial grant of service connection.  
In particular, the evidence demonstrates that the veteran is 
unable to obtain or retain employment due to his service-
connected PTSD.  On this basis alone, a 100 percent 
disability rating is warranted.  See Johnson, 7 Vet. App. at 
97-99.

Initially, the Board notes that the veteran suffers from PTSD 
as well as other nonservice-connected psychiatric disorders, 
namely depression, paranoid schizophrenia, dysthymia, and a 
personality disorder.  It was also initially believed that 
most of the veteran's psychiatric symptoms were due to a 
diagnosis of atypical organic brain syndrome as a result of 
an automobile accident in 1971.  However, more recent medical 
evidence indicates that this diagnosis was in error.  

In any event, since no medical professional has separated the 
effects of the veteran's service-connected PTSD from his 
nonservice-connected psychiatric disorders, the Board will 
attribute all signs and symptoms to his service-connected 
PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in the veteran's favor, clearly dictates 
that such signs and symptoms be attributed to the service-
connected condition.

In a July 1975 rating decision, the RO appointed the 
appellant as the veteran's legal custodian after it was 
determined that he was incompetent to handle VA funds due to 
psychiatric symptoms involving disorientation, cognitive 
impairment, and a very poor memory.  In July 1988, the 
veteran was afforded a VA psychiatric examination to 
determine whether he was still incompetent for VA purposes.  
Following an interview and a mental status examination, the 
examiner concluded that the veteran was still incompetent to 
handle VA funds and that the best payment method was through 
a fiduciary.  More importantly, the examiner also stated that 
"[The veteran] has been unemployed for around 14 years and 
considering his nervous condition he does not have capacity 
to work or to be trained."  The Board notes that this 
medical opinion provides highly probative evidence that the 
veteran's PTSD meets the criteria for a 100 percent 
disability rating since the initial grant of service 
connection.  

The veteran's prognosis was also noted to be "very poor" by 
U.B., M.D., the veteran's private psychiatrist, in reports 
dated in October 1990 and September 1992, as a well as by a 
VA examiner in January 1993.  This prognosis, which arguably 
reflects an inability to work, is also consistent with Global 
Assessment of Functioning (GAF) scores of 50 listed in VA 
examination reports of November 1993 and April 1995.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF 
score of 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994) (emphasis added). 

The Board also finds significant that, since 1995, the 
veteran has been hospitalized on seven separate occasions by 
VA for psychiatric problems involving PTSD symptoms.  
Although the veteran was assigned temporary total evaluations 
for several of these admissions, they no doubt reflect the 
veteran's overall inability to function during this entire 
period.  38 C.F.R. § 4.29 (2006).

When admitted in April 1994, it was noted that the veteran 
was secluded in his house while physically abusing his wife 
and children.  The diagnosis was PTSD in acute exacerbation.  
In September 1996, the veteran was admitted for complaints 
involving visual hallucinations, severe depression, 
irritability, aggressiveness, and insomnia.  The diagnoses 
included PTSD, chronic, and major depression with psychotic 
features.  When admitted in August 1997, the veteran reported 
severe depression associated with the recent death of his 
son.  The diagnoses were depression, not otherwise specified, 
and PTSD.  In July 1998, the veteran was admitted for 
complaints involving depression and suicidal ideation.  The 
diagnoses were depression, not otherwise specified, and PTSD. 

The veteran was admitted on two occasions in September 2004 
and October 2004 for PTSD.  At the time of both admissions, 
he was assigned a GAF of 30.  This score is assigned if 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment, which includes an inability to function in almost 
all areas (e.g., stays in bed all day; no job, home, or 
friends).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 47 (1994)

During his most recent admission, the veteran participated in 
an intensive PTSD treatment program from January to April of 
2005.  In an April 2005 letter, one of the veteran's treating 
physicians assigned the veteran an overall GAF score of 40.  
This score is appropriate where behavior is manifested by 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 46-47 (1994) (emphasis added).  The Board notes 
that this score clearly reflects total occupational and 
social impairment.

In addition to his numerous hospitalizations, the veteran 
also received ongoing VA outpatient treatment for PTSD.  Of 
particular relevance, an August 2003 letter by a health care 
professional at the Vet Center noted that the veteran was 
"unable to find and sustain a job due to his psychological 
dysfunction."  In particular, "the [veteran] avoided 
crowded areas, social events and tends to get isolated at 
home.  There is poor progress on his daily functioning even 
with the actual psychiatric and psychological - clinical 
treatments."

Thus, in light of these numerous hospitalizations for PTSD, 
the most recent of which lasted for approximately three 
months, GAF scores indicating an inability to work, and two 
health care professionals indicating that the veteran was 
unable to work due to PTSD, the Board finds that the evidence 
demonstrates that the veteran's PTSD meets the criteria for a 
100 percent disability rating since the initial grant of 
service connection.  

In reaching this decision, Board is aware that the veteran 
has been assigned GAF scores as high as 70, reflecting only 
mild symptoms, particularly following discharge from his 
multiple hospitalizations when his symptoms were under 
control with medication.  The Board also notes that a VA 
examiner in July 2004 concluded that the veteran's PTSD does 
not prevent him from working.  However, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126.  
In this case, the veteran's remissions have been brief and, 
more importantly, followed by periods of acute exacerbations, 
sometimes necessitating inpatient treatment for weeks and 
even months.  Thus, neither the GAF scores of 70 nor the July 
2004 VA examination report are particularly probative 
concerning the veteran's overall ability to function. 

In short, the Board finds that the veteran's PTSD meets the 
criteria for a 100 percent disability rating for the entire 
period since the initial grant of service.  Since the veteran 
has received the maximum disability rating possible since the 
initial grant of service connection, the Board finds that a 
discussion of the duty-to-assist and duty-to-notify 
provisions of the Veterans Claims Assistance Act of 2000 is 
not necessary.  38 U.S.C.A. § 5103(a) (West Supp 2005); 
38 C.F.R. § 3.159(b)(1) (2006).  Bernard v. Brown, 4 Vet. 
App. 384 (1993).






ORDER


A 100 percent initial disability rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


